Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a reservation reception unit configured to receive an intention to use the accommodation area when the moving body uses the accommodation area” in claim 1; 
“a use fee determination unit configured to determine a use fee of the accommodation area” and “configured to determine the use fee based upon 
“an entry and exit management unit configured to manage an entry of the moving body into the accommodation area and an exit of the moving body from the accommodation area” and “configured to manage at least one of a number of times of the entry and a number of times of the exit of the moving body during a use time” in claim 1; 
the use fee determination unit configured to “determine the use fee based upon an end time of reservation time when the reservation time ends while the moving body is outside during the reservation time” and “determine the use fee based upon time when an intention to end the use is received, when the intention to end the use is received before the end time of the reservation time while the moving body is outside during the reservation time” in claim 2;
the use fee determination unit configured to “give a notification to the moving body or a terminal device of a user of the moving body when the another use reservation is received while the moving body is outside during the reservation time” in claim 4;
the entry and exit management unit configured to “prohibit a re-entry of the moving body for a predetermined period when the reservation time ends while the moving body is outside” in claim 5; 
“a communication unit configured to communicate with the moving body or a terminal device of a user of the moving body, wherein the 
“an automatic valet parking type accommodation area configured to automatically drive the moving body at least between the boarding area and an accommodation position accommodating the moving body” in claim 7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites “wherein the accommodation area includes a boarding area for allowing a user of the moving body to get on and off and the accommodation area is an automatic valet parking type accommodation area configured to automatically drive the moving body at least between the boarding area and an accommodation position accommodating the moving body.” Applicant’s originally filed specification discloses that the vehicle “has a function capable
Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. MPEP 2161.01, citing Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). Here, Applicant does not disclose a system in which a user-driven vehicle can be parked automatically by the system. Even if one having ordinary skill in the art could construct such a system based on Applicant’s disclosure and write an appropriate algorithm, Applicant is required to make a showing of how Applicant intended for the function to be performed in order to meet the written description requirement. Accordingly, claim 7 is rejected under 35 U.S.C. 112(a) as failing to meet the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitation “an automatic valet parking type accommodation area configured to automatically drive the moving body at least between the boarding area and an accommodation position accommodating the moving body” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The broadest reasonable interpretation of Applicant’s claims include a user driven vehicle in which a self-propelled function must separately be engaged before automated driving can be performed. Absent a specific recitation of the automated driving function in the claim, the claim is reasonably interpreted as an automated valet for a user-driven vehicle, which Applicant does not disclose.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
It is noted that in order to overcome the rejections under 35 U.S.C. 112(a) and (b), claim 7 would need to clarify that the accommodation area is sending instructions to the self-propulsion system of a self-propelled vehicle, and that language which recites that the accommodation area “drive[s] the moving body” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-6 recite a system. This is a statutory category. 
Step 2A, prong 1: The independent claim recites receiving an intention to use the accommodation area when the moving body uses the accommodation area; determining a use fee of the accommodation area; managing an entry of the moving body into the accommodation area and an exit of the moving body from the accommodation area, including managing at least one of a number of times of the entry and a number of times of the exit of the moving body during a use time; and determining the use fee based upon at least one of the number of times of the entry and the number of times of the exit of the moving body. Receiving a parking request, determining how long a vehicle is parked, and assessing a fee therefore is a commercial interaction, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. It is noted that the broadest reasonable interpretation of the “entry and 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible. 
Dependent claims 2-6 are also directed to an abstract idea without significantly more. 
Step 2A, prong 1: The dependent claims further define the abstract idea with additional mental processes, commercial interactions, or rules to be followed. Claim 2 recites that the use fee is determined when the vehicle is outside the accommodation area if the time expires or an intent to discontinue is received. Claim 3 recites that the use fee is determined when an early intent to discontinue is 
Step 2A, prong 2: The dependent claims do not recite additional elements and are therefore subject to the analysis of their parent claims. This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements, and, in combination, the independent claims recite the abstract idea applied using a computer as a tool.
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0120403 to Silberberg (“Silberberg”) in view of U.S. Patent Publication No. 2014/0089016 to Smullin et. al. (“Smullin”).
Claim 1
Silberberg discloses the following elements:
An accommodation area management device, which manages an accommodation area for accommodating a moving body, the accommodation area management device comprising: ([0047] a car parking system configured to permit a new type of entry and exit at car parks)
a reservation reception unit configured to receive an intention to use the accommodation area when the moving body uses the accommodation area; ([0072] remote booking module allows booking of a car park – paragraph [0044] of Applicant’s spec discloses that the “intention to use” is a reservation)
a use fee determination unit configured to determine a use fee of the accommodation area; ([0073] accounting module renders charges to subscriber accounts and amounts to be paid for use of the car park)
and an entry and exit management unit configured to manage an entry of the moving body into the accommodation area and an exit of the moving body from the accommodation area, wherein: ([0063] barrier controller raises entry barrier responsive to validation of the user’s 
the entry and exit management unit is configured to manage at least one of a number of times of the entry and a number of times of the exit of the moving body during a use time; ([0048] multi-ticket purchasers purchase a fixed number of entries to car parks in advance; [0077] the system determines whether the user’s multiple uses have been used)
and the use fee determination unit is configured to determine the use fee based upon at least one of the number of times of the entry and the number of times of the exit of the moving body. ([0048] multi-ticket purchasers purchase a fixed number of entries to car parks in advance; users can establish a credit balance within the system and are issued new tickets while there are sufficient funds to cover a further ticket; [0077] the system determines whether the user’s multiple uses have been used; a similar check can be used for users who establish a credit balance)
Under the plain meaning interpretation of Applicant’s claim, the claim is met by Silberberg alone. See MPEP 2173.01(I). However, Applicant’s specification paragraphs [0051]-[0052] suggest that the invention relies on determining that the number of entries and exits are the same in order to determine that the use of the area has ended, and assessing the use fee based on the time period over which the vehicle used the parking area as determined by the matching number of entries and exits. Therefore, in the interest of compact prosecution, Smullin discloses that a system may charge a fee for parking or parking and charging, and that the fee may 
Claim 6
Silberberg in view of Smullin discloses the elements of claim 1, above. Silberberg also discloses:
a communication unit configured to communicate with the moving body or a terminal device of a user of the moving body, wherein the reservation reception unit is configured to receive the intention via the communication unit. ([0072] user can communicate with the remote booking module via the internet to book a car park; system can communicate with a user’s device via Bluetooth when the user arrives and requests entry into the car park; [0055] user’s mobile device connects to the system over the internet)

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0120403 to Silberberg (“Silberberg”) in view of U.S. Patent Publication No. 2014/0089016 to Smullin et. al. (“Smullin”) and further in view of U.S. Patent Publication No. 2018/0268617 to Bruce et. al. (“Bruce”).

Silberberg in view of Smullin discloses the elements of claim 1, above. Silberberg also discloses that the system can verify that a user has a pre-registered booking as in [0072], and that the ticket is marked as redeemed/inactive when the user exits the car park as in [0050]. Smullin also discloses:
and determine the use fee based upon time when an intention to end the use is received, when the intention to end the use is received before the end time of the reservation time while the moving body is outside during the reservation time. ([0056] system may determine the fee based on an indication that the user has vacated the parking space before the reservation ends)
Silberberg discloses a gated parking area which permits reservations as in claim 1. Silberberg also discloses assessing the status of the user when the user exits the gated area. Smullin discloses assessing a fee based on an indication that a user has exited the parking space, which is analogous to exiting the gated parking area, prior to the end of the reservation period. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the entry and exit fee calculation of Silberberg the time-based fee calculation of Smullin in order to “enhance utilization of a scarce resource.” Smullin, paragraph [0055]. To the extent that neither Silberberg nor Smullin explicitly disclose determining the use fee based on an end time of a reservation time, Bruce discloses:
wherein the use fee determination unit is configured to: determine the use fee based upon an end time of reservation time when the reservation time ends while the moving body is outside during the reservation time; ([0070] fee is determined after user exits and before user drives off; may reflect a negotiated transaction to resell or sub-lease the remaining reservation time)
Silberberg in view of Smullin discloses a system in which a fee is assessed based on an indication that the user has vacated a parking space prior to the end of a reservation period. Bruce discloses determining a use fee based on a reservation time ending. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the fee assessment of Silberberg in view of Smullin the determination that a reservation period has ended as taught by Bruce in order to “permit[s] a user to accept a renegotiated transaction to the extent that it has been renegotiated,” when the user ends the reservation early. Bruce, paragraph [0066]. 
Claim 3
Silberberg in view of Smullin and Bruce discloses the elements of claim 2, above. Smullin also discloses: 
wherein the use fee is determined based upon the time when the intention to end the use is received, only when another use reservation is made at an accommodation position where the moving body has been stopped before the end time of the reservation time. ([0056] drivers may be refunded for unused reservation time; drivers may be notified that another driver wants their spot, and drivers may be compensated for vacating the spot early)


Claim 4
Silberberg in view of Smullin and Bruce discloses the elements of claim 3, above. Smullin also discloses: 
wherein the use fee determination unit is configured to give a notification to the moving body or a terminal device of a user of the moving body when the another use reservation is received while the moving body is outside during the reservation time. ([0056] drivers may be refunded for unused reservation time; drivers may be notified that another driver wants their spot, and drivers may be compensated for vacating the spot early)
Silberberg discloses a gated parking area which permits reservations as in claim 1. Silberberg also discloses assessing the status of the user when the user exits the gated area. Smullin discloses assessing a fee based on an indication that a 
Claim 5
Silberberg in view of Smullin and Bruce discloses the elements of claim 3, above. Silberberg also discloses: 
wherein the entry and exit management unit is configured to prohibit a re-entry of the moving body . ([0077] system determines whether all of a user’s entries have been used, and the user is not permitted to enter if so; [0050] system assesses status of the user when the user exits the gated area)
Silberberg discloses a gated parking area which limits the number of entries and exits of a user. Smullin discloses that the system may limit a user to a certain number of reservations within a given period of time. Smullin, [0056]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the entry and exit fee calculation of Silberberg the time-based fee calculation of Smullin in order to “prevent abuse of the reservations system and preclude illicit financial gain by booking more time than needed.” Smullin, paragraph [0056]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0120403 to Silberberg (“Silberberg”) in view of U.S. Patent Publication No. 2014/0089016 to Smullin et. al. (“Smullin”) and further in view of U.S. Patent Publication No. 2007/0031218 to Haag (“Haag”).
Claim 7
Silberberg in view of Smullin discloses the elements of claim 1, above. Silberberg also discloses that the control apparatus can display information indicating the parking spot allocated to the user, and can transmit that information to the user’s device ([0072]). Smullin also discloses that the available parking locations may be displayed for a user with a GPS enabled device ([0033]). Neither Silberberg nor Smullin disclose an automated valet system. However, Haag discloses:
wherein the accommodation area includes a boarding area for allowing a user of the moving body to get on and off ([0044] rotating platforms allow a user to enter and exit the vehicle; [0056] platform is used for vehicle entry and egress; vehicle may be transported to platform under its own power or other suitable means)
and the accommodation area is an automatic valet parking type accommodation area configured to automatically drive the moving body at least between the boarding area and an accommodation position accommodating the moving body. ([0054] vehicle enters facility and parks on the pallet, pallet is carried to assigned and reserved spot with 
Silberberg in view of Smullin discloses a gated access parking facility for parking reservations. Haag discloses an automated valet system for reserved parking. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the gated reserved parking facility of Silberberg in view of Smullin the automated valet of Haag in order to prevent “the parking space reserved for the driver being taken by another automobile.” Haag, paragraph [0003]. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 2017/0255881 to Minster discloses a reserved parking system which allows autonomous vehicle parking. See particularly paragraphs [0044], [0079].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628